Action to recover for overtime work performed during a specified period by the plaintiff for the defendant, and for a penalty in connection therewith, pursuant to the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, § 201 et seq.). Judgment for the plaintiff reversed on the facts and a new trial granted, with costs to appellant, unless plaintiff, within ten days from the entry of the order hereon, stipulate to reduce the judgment to $672 and interest, plus an allowance of $300 counsel fee, in which event the judgment, as so reduced, is unanimously affirmed, with costs to the appellant. There is no adequate basis in the record for the assessment made by the trial, court. The parol proof and documentary evidence sustain at- most an assessment for 200 hours overtime, or $336 plus a penalty for a like amount. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur. [184 Mise. 561.]